
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1063
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Sullivan (for
			 himself, Mrs. Blackburn,
			 Mr. Rooney,
			 Mr. Lamborn,
			 Mr. Price of Georgia,
			 Mr. Duncan,
			 Ms. Jenkins,
			 Ms. Fallin,
			 Mr. Akin, Mr. Cole, and Mr.
			 Wittman) submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a mandate imposed by the Federal Government requiring
		  individuals to purchase health insurance is unconstitutional.
	
	
		Whereas in 1994, the Congressional Budget Office wrote
			 that a mandate requiring all individuals to purchase health insurance would be
			 an unprecedented form of Federal action;
		Whereas the Government has never required people to buy
			 any good or service as a condition of lawful residence in the United
			 States;
		Whereas H.R. 3962 contains an individual health insurance
			 mandate to purchase insurance or pay a tax as defined by the bureaucratic
			 standards in the bill;
		Whereas the tax would constitute 2.5 percent of adjusted
			 gross income, up to the amount of the national average premium through the
			 Government-run health care exchange;
		Whereas the health care reform bills that have passed the
			 House of Representatives and Senate require United States citizens to either
			 secure or purchase health insurance approved by the Federal Government or face
			 a financial penalty or even a possible prison sentence;
		Whereas nowhere in the Constitution is Congress given the
			 power to mandate that an individual enter into a contract with a private party
			 or purchase a good or service;
		Whereas the Supreme Court has never validated a Federal
			 power as intrusive as forcing all United States citizens to purchase a service
			 due to their very existence;
		Whereas to uphold the health insurance mandate contained
			 in H.R. 3962, the Supreme Court would have to concede that the Commerce Clause
			 of the Constitution has no limits, a proposition that it has always
			 denied;
		Whereas the health insurance mandate does not purport to
			 regulate or prohibit activity of any kind, whether economic or
			 noneconomic;
		Whereas to the contrary, it purports to regulate
			 inactivity;
		Whereas the principal sponsors of the current bills before
			 Congress have stated that the individual mandate requiring United States
			 citizens to buy inflated health insurance policies is an essential part of
			 their plan to nationalize and subsidize much of the health care system in the
			 United States;
		Whereas section 255 of H.R. 3962 and other
			 unconstitutional provisions of the legislation will render the rest of the
			 legislation unworkable; and
		Whereas Members of Congress are bound by their oath to
			 uphold the Constitution, and thus, are duty bound to oppose unconstitutional
			 provisions of legislation: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)a mandate imposed by the Federal Government
			 requiring individuals to purchase health insurance is unconstitutional;
			(2)the individual
			 health insurance mandate should be removed from all pending national health
			 care legislation in Congress; and
			(3)all States should
			 pass legislation protesting any Federal health insurance mandate requiring
			 individuals to purchase Government-approved health insurance or pay a tax
			 penalty.
			
